Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 1 of 15




                EXHIBIT A
       Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 2 of 15




                        SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release is made this ____ day of May, 2020, between
Soner Deran (“Plaintiff”) and Antalia Turkish Cuisine LLC, AntaliaNYC, Inc., and Serhat
Cetinkaya (collectively, “Defendants”) (collectively Plaintiff and Defendants are referred to
as the “Parties”).

       WHEREAS Plaintiff alleged that that he was employed by Defendants; and

       WHEREAS Plaintiff Soner Deran, through his counsel, Samuel & Stein, has filed an
action in the United States District Court, Southern District of New York (“the Court”),
under Docket No. 19-cv-6833 (the “Action”) alleging, inter alia, violations by defendants of
the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq., as well as violations under the
New York Labor Law (“NYLL”), Article 6, §§ 190 et seq., and Article 19, §§ 650 et seq.;

       WHEREAS Defendants deny all of the material allegations asserted by Plaintiff in his
Complaint and have denied and continue to deny that they have violated any law, rule or
regulation or committed any wrong whatsoever against Plaintiff;

       WHEREAS the Parties have exchanged information related to the claims in this
Action, such that they have adequate information to assess the appropriateness of this
Agreement; and

      WHEREAS the Parties desire to resolve and settle the Action in an amicable manner
without the expense of further litigation;

       NOW, THEREFORE, with the intent to be legally bound hereby, and in consideration
of the mutual covenants and promises herein contained and for other good and valuable
consideration, the sufficiency and receipt of which the Parties acknowledge, the Parties
agree as follows, subject to Court approval pursuant to applicable provisions of federal,
state and/or local law:

   1. Settlement Payment and Other Consideration

          a. In full and final settlement of the Action, , and in consideration for the release
             contained in Paragraph 2 of this Agreement, Defendants, jointly and
             severally, shall make a total payment of $50,000 (the “Settlement Sum”), in
             installments as set forth in paragraphs 1(b) – 1(g) below.

          b. The amount payable to Plaintiff and to Plaintiff’s Counsel shall be as set forth
             in the Rider attached to this Settlement Agreement, which is incorporated by
             reference into this Settlement Agreement.

          c. Payment shall be issued to “Samuel & Stein, as Attorneys for plaintiff.”
             Plaintiff’s counsel shall be responsible for disbursing this money according to
             the terms of this Agreement, upon receipt of each installment of the
             Settlement Sum from Defendants.



                                              1
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 3 of 15




      d. Payment due under this Agreement shall be made in eight installments. The
         first installment, of $15,000, shall be made so that it is received on or before
         45 days following Court Approval of the Settlement. The subsequent seven
         installments, of $5,000 each, shall be made so that they are each received
         within one month after the due date of the prior installment.

      e. The payments specified above shall be delivered to Samuel & Stein at the
         address specified in Paragraph 15, or shall be wired to the Samuel & Stein
         attorney trust account.

      f. All monies due and payable under this Settlement Agreement shall be paid in
         the form of guaranteed, certified funds (e.g., certified check, cashier’s check,
         or money order), wire transfer, or attorney trust account check. In the event
         that any payment issued by Defendants pursuant to this Paragraph is
         nevertheless returned as uncollectable or because of insufficient funds,
         Defendants shall reimburse Plaintiff and/or Plaintiff’s counsel for any bank
         fees incurred as a result of the returned check(s).

      g. Except as provided otherwise herein, each Party shall bear that Party’s own
         costs and fees.

      h. Plaintiff and Plaintiff’s counsel shall be individually responsible for payment
         of all taxes due from Plaintiff and Plaintiff’s counsel for payments received by
         Plaintiff and Plaintiff’s counsel respectively pursuant to this Agreement.
         Plaintiff and Plaintiff’s counsel agree to indemnify and hold harmless
         Defendants for any tax liabilities determined to be the responsibility of
         Plaintiff or Plaintiff’s counsel, respectively, for payments received pursuant
         to this Agreement.

2. Release. Mutual

      a. In consideration for the payment and benefits provided for in Paragraph 1 of
         this Agreement, Plaintiff and his successors, assigns, heirs, executors, agents,
         administrators and any legal and personal representatives, and each of them
         hereby releases, remises, acquits and forever discharges Defendants and
         their successors, assigns, parents, subsidiaries, affiliates, officers, trustees,
         directors, shareholders, partners, employees, agents, heirs, administrators,
         executors, and attorneys (the "Releasees") from any and all claims, demands,
         actions, causes of action, debts, liabilities, rights, contracts, obligations,
         duties, damages, costs, of every kind and nature whatsoever, and by
         whomever asserted, whether at this time known or suspected, or unknown
         or unsuspected, anticipated or unanticipated, direct or indirect, fixed or
         contingent, which may presently exist or which may hereafter become
         known, relating to any and all claims regarding alleged unpaid or improperly
         paid wages, including claims of (a) violations of the minimum wage or
         overtime provisions of the Fair Labor Standards Act; (b) violations of the



                                         2
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 4 of 15




          minimum wage and overtime provisions of the New York Labor Law; (c)
          Defendants’ alleged failure to pay any wages owed to plaintiff; (d) the
          “spread of hours” provisions of the New York Labor Law and applicable
          Wage Orders; (e) the wage notice and wage statement provisions of the New
          York Wage Theft Prevention Act; and/or (f) any and all claims for violation of
          any written or unwritten contract, agreement, understanding, policy, benefit,
          retirement or pension plan, severance plan, or covenant of any kind, or
          failure to pay wages, bonuses, employee benefits, other compensation,
          attorneys’ fees, damages, or any other remuneration; or any and all claims for
          improper deductions, gratuities, tip credits, tip allowances, service charges
          and retained gratuities.

      b. This release shall not affect or limit: (a) Plaintiff’s right to enforce the terms
         of this Agreement; (b) any other claims that, under controlling law, may not
         be released by private settlement; and/or (c) any claims by Plaintiff against
         any person or entity other than the Releasees.

      c. Defendants and their successors and assigns will release, remise, acquit and
         forever discharge Plaintiff from any and all claims, demands, actions, causes
         of action, debts, liabilities, rights, contracts, obligations, duties, damages,
         costs, of every kind and nature whatsoever, and by whomever asserted,
         whether at this time known or suspected, or unknown or unsuspected,
         anticipated or unanticipated, direct or indirect, fixed or contingent, which
         may presently exist or which may hereafter become known, arising out of or
         in any way connected with Plaintiff’s relationship with any of the Defendants,
         the termination of that relationship, or any other transaction, occurrence, act
         or omission, or any loss, damage or injury whatsoever, known or unknown,
         suspected or unsuspected, resulting from any act or omission Plaintiff
         committed or omitted prior to the date of this Agreement and Release.

      d. The Parties acknowledge that by entering into this Agreement, they are
         agreeing to waive any and all appeals that they may have or will have with
         respect to this Action.

3. Stipulation of Dismissal

   Following the execution of this Agreement by each of the Parties, the Parties agree
   that their counsel will present this Agreement, along with the Proposed Order of
   Dismissal with Prejudice (the "Order") attached hereto as Exhibit A, to the Court for
   review and approval. Counsel for Parties shall cooperate and take all necessary
   steps to arrange for the Court's approval of the Agreement and entry of the attached
   Order. The terms of the Agreement will become effective on the date the Court
   provides notice to the Parties (via ECF notification or other means) of the Court's
   approval and execution of the Order (the "Effective Date").




                                          3
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 5 of 15




4. Non-Admission

   The Parties agree that this Agreement is not and shall not be construed as an
   admission by any Party of any liability or misconduct, or a violation by Plaintiff of
   any of Defendants’ policies or procedures, or of any federal, state or local statute,
   regulation or ordinance. Nor shall anything in this Settlement Agreement be
   construed as an admission of the absence of liability of any Party. Moreover, neither
   this Agreement nor anything contained in it shall be construed to be or shall be
   admissible in any proceeding as evidence of any admission by Defendants of any
   violation of any policies or procedures or of any federal, state or local statute,
   regulation or ordinance. This Agreement may be introduced, however, in any
   proceeding to enforce the Agreement.

5. Successors and Assigns

   Upon the merger or consolidation of either of the corporate Defendants into or with
   another entity, or upon the sale of all or substantially all the assets, business, and
   goodwill of either of the corporate Defendants, this Agreement and Release shall
   bind and inure to the benefit of both the corporate Defendant and the acquiring,
   succeeding, or surviving entities, as the case may be.

6. Applicable Law; Forum Selection

   This Agreement shall be governed by, and construed in accordance with, the laws of
   the State of New York without reference to its conflicts of laws principles, except to
   the extent that the law of the United States governs any matter set forth herein, in
   which case such federal law shall govern. The Parties consent to the sole jurisdiction
   of the United States District Court for the Southern District of New York for any
   litigation arising out of the terms of this Agreement or the Parties’ performance
   thereunder; in the event that this court lacks or declines jurisdiction over any such
   litigation, the Parties consent to the sole jurisdiction of the courts of the state of New
   York having jurisdiction over New York County.

7. Execution in Counterparts; Facsimile signatures; Force and effect

   This Agreement may be executed using facsimile signatures, and in counterparts,
   with the same effect as if the signatures were original and made on the same
   instrument. A copy of a Party’s signature on this Agreement shall be acceptable in
   any action against that Party to enforce this Agreement. Facsimile or electronic
   copies of this Agreement shall be deemed for all purposes to have the same force
   and effect as the original hereof.

8. Non-Disparagement; Neutral Reference

      a. Plaintiff agrees not to make any false statement about Defendants or any of
         the Releasees that is derogatory, disparaging, or defamatory, whether by




                                           4
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 6 of 15




         electronic, written or oral means, to any person (including, but not limited to,
         the press or other media, or on social media websites).

      b. Defendants agree not to make any false statement about Plaintiff that is
         derogatory, disparaging, or defamatory, whether by electronic, written or
         oral means, to any person (including, but not limited to, the press or other
         media, or on social media websites).

      c. Should Defendants or their agents, successors or assigns, be contacted
         regarding an employment reference for Plaintiff, Defendants shall provide a
         neutral reference, confirming dates of employment, last wage rate, and job
         title, and shall not disclose the existence of the Action. If Defendants are
         specifically asked about the Action as part of a request for an employment
         reference, Defendants will state solely that the matter has been resolved.

9. Breach; Cure; Enforcement

      a. The Parties agree that the Court will retain jurisdiction of the Action for the
         sole purpose of enforcing the terms of this Settlement Agreement.

      b. In the event of a breach of any provision of this Agreement, the non-
         breaching Party shall provide written notice to the breaching Party as
         provided for in Paragraph 15, and the breaching Party shall have seven (7)
         days from receipt of the written notice to cure the aforementioned breach
         (the “cure period”). Should Defendants’ breach be related to non-payment of
         the payment, and Defendants cure said breach within the cure period,
         Plaintiff shall be entitled to a payment of an administrative fee of $100.00
         (One Hundred Dollars) (the "Administrative Fee") for the cured payment,
         which shall be due and payable along with the cured payment. In the event a
         material breach of this Agreement still exists after the cure period has
         expired, the non-breaching Party shall be entitled to reasonable costs,
         reasonable attorneys' fees, and reasonable disbursements required in order
         to enforce this Agreement, in addition to any other relief a court deems just
         and proper.

      c. Failure to make scheduled payments within the cure period shall constitute a
         material breach and shall cause all remaining compensation owed by
         Defendants to Plaintiff and Plaintiff’s Counsel under this Agreement to
         become immediately due and payable, and shall entitle Plaintiff to apply for a
         default judgment before the United States District Court for the Southern
         District of New York – or any other court of competent jurisdiction – against
         any and all Defendants without further notice for the accelerated amount of
         170% of the Settlement Sum, less amounts already paid, along with
         reasonable attorneys’ fees incurred in entering and enforcing the judgment,
         and statutory interest and costs, to be secured by a confession of judgment as
         specified in Paragraph 9(d). This amount is not a penalty, but reflects the



                                         5
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 7 of 15




          actual and statutory damages and costs Plaintiff believes he could recover at
          trial.

      d. Defendants agree to execute an affidavit of judgment by confession in
         conformance with C.P.L.R. § 3218(a), a copy of which is attached as Exhibit B.
         The affidavit shall be held by Plaintiff’s counsel in escrow and may only be
         released back to Defendants upon written confirmation that the entire
         settlement sum has been paid. Plaintiff is authorized to file the confession of
         judgment should Defendants be in material breach of this Agreement.
         Plaintiff agrees that once all payments set forth in Paragraph 1 of this
         Agreement have been tendered, Plaintiff will destroy the executed affidavit of
         judgment by confession and all copies thereof and provide immediate
         written notice of same to Defendants.

      e. Except as otherwise provided herein, the prevailing party in any litigation
         arising out of the terms of this Agreement or the Parties’ performance
         thereunder shall be entitled to reasonable attorneys’ fees, disbursements,
         and costs, in addition to any other relief a Court deems just and proper.

10. No Retaliation

   Consistent with their legal obligations, neither party shall retaliate against the other
   for participating in the Action and/or settlement.

11. Entire Agreement

   The Parties acknowledge and agree that this Agreement reflects the entire
   agreement between the Parties and fully supersedes any and all prior or
   contemporaneous agreements and understandings between the Parties. There is no
   other agreement except as stated herein. No other promises or agreements shall be
   binding or shall modify this Agreement unless signed by Plaintiff and an authorized
   representative of Defendants hereto, specifically referring to this Agreement and the
   modification or amending of it. Plaintiff acknowledges that Defendants have made
   no promises to him other than those contained in this Agreement.

12. Non-Waiver

   No delay or omission by any Party in exercising any rights under this Agreement
   shall operate as a waiver of that or any other right. A waiver or consent given by a
   Party on one occasion shall be effective only in that instance and shall not be
   construed as a bar or waiver of any right on any other occasion. No provision of this
   Agreement may be waived except by a written instrument signed by the Party
   waiving compliance.




                                          6
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 8 of 15




13. Interpretation

      a. Construal. Each of the Parties has participated in negotiating and drafting
         this Settlement Agreement after consulting with, and/or having had the
         opportunity to consult with, legal counsel. Accordingly, no Party shall
         maintain that the language of this Settlement Agreement shall be construed
         in any way by reason of another Party’s putative role in drafting any of these
         documents. Ambiguities shall not be construed against any Party based on
         any claim about the identity of the drafter of the language.

      b. Severability. In the event that any provision of this Agreement is held by any
         court of competent jurisdiction to be illegal or invalid, the validity of the
         remaining provisions shall not be affected; and, the illegal or invalid
         provisions shall be reformed to the extent possible to be consistent with the
         other terms of this Agreement; and, if such provisions cannot be so reformed,
         they shall not be deemed to be a part of this Agreement. It is the intention of
         the Parties that if any term or provision of this Agreement is capable of two
         constructions, one of which would render the term or provision void and the
         other of which would render the term or provision valid, then the term or
         provision shall have the meaning that renders it valid.

      c. Section Headings. Section headings are used herein for reference only and do
         not affect the meaning of any provision of this Agreement.

      d. Recitals. The recitals set forth herein are part of the contractual undertaking
         of the Parties and shall not be regarded as surplusage.

14. Representations and Warranties

      a. Each of the undersigned warrants that he or she is legally competent and
         duly authorized by the respective Parties to execute this Settlement
         Agreement on behalf of such Party.

      b. Each Party hereby warrants, represents, covenants and acknowledges that
         he/she/it has been represented by independent legal counsel in connection
         with the review, negotiation, and execution of this Settlement Agreement.
         Each Party acknowledges that he/she/it has voluntarily, and upon the advice
         and approval of his/her/its legal counsel in this matter, read and understood
         this Settlement Agreement in a language of his/her choosing and all of its
         terms and conditions and agrees to each and every term and condition
         herein.

      c. Plaintiff represents that, other than the Action, Plaintiff has not commenced
         or asserted any lawsuit, administrative charge or complaint, arbitration,
         claim or other legal proceeding against any or all of the Releasees in any
         forum, judicial, quasi-judicial or administrative, that is designed to remedy or



                                         7
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 9 of 15




          seek redress for any right or rights waived and/or released by this
          Agreement.

15. Notices

   Any provision of this Agreement that calls for notice to be sent to Plaintiff or
   Defendants shall be sent via email and facsimile, messenger, overnight mail, or first
   class mail, and shall be directed as follows, or to any other address designated in
   writing:

    Plaintiff:                                 Defendants:
    David Stein, Esq.                          Michael K. Chong, Esq.
    Samuel & Stein                             Law Offices of Michael K. Chong, LLC
    38 West 32nd Street, Suite 1110            2 Executive Drive, Suite 240
    New York, NY 10001                         Fort Lee, NJ 07024
    Fax: (212) 563-9870                        Fax: (201) 708-6676
    dstein@samuelandstein.com                  mkchong@mkclawgroup.com

   All notices, requests, consents and other communications hereunder shall be
   deemed to have been received either (i) if by hand, at the time of the delivery
   thereof to the receiving Party at the address of such Party’s counsel set forth above,
   (ii) if made by facsimile transmission or email, at the time that receipt thereof has
   been acknowledged by electronic confirmation or otherwise, (iii) if sent by
   overnight courier, on the next business day following the day such notice is
   delivered to the courier service, or (iv) if sent by first class, registered or certified
   mail, on the 5th business day following the day such mailing is made. No other
   methods of delivery are valid other than those expressly set forth above.



                    (REST OF PAGE INTENTIONALLY LEFT BLANK;
                     SIGNATURE PAGE IMMEDIATELY FOLLOWS)




                                           8
Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 10 of 15
Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 11 of 15
 Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 12 of 15




                    RIDER TO SETTLEMENT AGREEMENT



Compensation to plaintiff and plaintiff’s counsel shall be broken down as follows:

                                               First       Seven Equal
                                            Installment      Monthly
              Payee              Total                     Installments
           Deran, Soner        $32,898.33     $9,869.52      $3,289.83

          Samuel & Stein       $17,101.67     $5,130.48      $1,710.17




                                       10
       Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 13 of 15

                                              ITXIIIBIT A


                                     UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF NEW YORK

 Soner Deran, on behalf of himself and all
 other persons similarly situated,

                    Plaintifl                               DOCKET NO, 19-cv- 6833
                                                                    [BCM)
                         VS.    -

 Antalia Turkish Cuisine LLC, AntaliaNYC,
 Inc., and Serhat Cetinkaya,

                    Defendants.



                 STIPULATION AND ORDER OF DISMISSAL WITH PREIUDICE

         IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff
Soner Deran ["Plaintiff"J, and Defendants Antalia Tr"rrkish Cuisine LLC, AntaliaNYC, Inc., and
Serhat Cetinkaya ["Defendants"), that all of Plaintiff's claims in the Complaint in the above-
captioned action are dismissed, with prejudice, pursuant to Rule a1@)[2) of the Federal
Rr.rles of Civil Procedure. The Parties further agree that the Court will retain jurisdiction of
this matter for the sole purpose of enforcing the Settlement Agreement. Each Party shall
bear his/its own costs and attorneys' fees.


Dated: June 1,         2020

SAMUEL & STEIN                                   LAW OFFICES OF MICHAEL K. CHONG, LLC

By,                                              By'
      David Stein                                      Michael

3B West 32,d Street, Suite 1110                  2 Executive Drive, Suite 240
New York, NY 10001                               Fort Lee, NJ 07024
(2t2) 563-eBB4                                   (20t) e47-s200
Attorneys for Plaintiff                          Attorneys for Defendants

SO ORDERED:



Hon. Barbara C. Moses, U.S.M.f.
   Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 14 of 15

                                       EXHIBIT B


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Soner Deran, on behalf of himself and all
 other persons similarly situated,

        Plaintiff,                                    DOCKET NO. 19-cv-6833
                                                             (BCM)
                     - vs. –
                                                         AFFIDAVIT OF
 Antalia Turkish Cuisine LLC, AntaliaNYC,           CONFESSION OF JUDGMENT
 Inc., and Serhat Cetinkaya,

        Defendants.

State of New York  )
                   ) ss:
County of New York )

       Serhat Cetinkaya, personally and as an officer of Defendants Antalia Turkish
Cuisine LLC and AntaliaNYC, Inc., being duly sworn, deposes and states as follows:

       1.      I represent that I am an officer and shareholder of Defendants Antalia
Turkish Cuisine LLC and AntaliaNYC, Inc., and that I have full authority to sign on behalf
of Antalia Turkish Cuisine LLC and AntaliaNYC, Inc., and to legally bind them. I sign this
Affidavit of Confession of Judgment both in my individual and corporate capacities, and
we are referred to herein as Defendants.

       2.     Antalia Turkish Cuisine LLC, AntaliaNYC, Inc., and I all have an actual
principal place of business located at 17 West 45th Street, New York, New York.

       3.     This Confession of Judgment is for a debt justly due and owing to Plaintiff
and/or his attorneys for the settlement of the matter in the United States District Court,
Southern District of New York (Docket No.: 19-CV-6833), entitled Soner Deran, et al. v.
Antalia Turkish Cuisine LLC, et al.

        4.    Defendants jointly and severally hereby confess judgment in favor of
Plaintiff and/or his attorneys and authorize entry thereof in the amount of $85,000.00
plus reasonable attorneys’ fees incurred in entering and enforcing the judgment, and
statutory interest and costs, less any monies paid by Defendants pursuant to the
Settlement Agreement attached hereto as Exhibit A.

       5.    Plaintiff and/or his attorneys shall have the right to enter judgment
against the undersigned, jointly and severally, if we are in default pursuant to the
Settlement Agreement.
Case 1:19-cv-06833-BCM Document 45-1 Filed 06/02/20 Page 15 of 15
